Title: To George Washington from Gabriel Peterson Van Horne, 13 June 1789
From: Van Horne, Gabriel Peterson
To: Washington, George

 

Sir,
Harford Town (Maryland) June 13 1789

Permit me, with Sentiments of the Sincerest Respect, to Express the grateful Sence I have, Of the Honour confer’d on Me by Your Excellencys generous, and Obliging Letter—If my little Services, were in any Degree instrumental, in promoting the Ease, and Convenience of Lady Washington, I am Amply rewarded, by her Gracious Acceptance, And Acknowledgment of them.
Let me, Assure Your Excellency, I assume no merit in Obeying the impulse of a Heart deeply impressd, with the highest Veneration for a Character, illustrious from intrinsic Merit, as well, as reflected Dignity, from her tenderest Relative Connections—In the moments of Separation, Unaided by Your Comforting presence, ’twas my Duty to releave (if possible) those Emotions; which too Freequently gain, an Assendancy Over the Human Heart.
I beg leave Sir, to Offer Your Amiable Lady, my humble respects, and to Assure You, that I am, with the greatest Deference, Your Excellencys much Obligd, And most Obedt Servt

Gabriel P. Van Horne

